El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
El 19 de febrero de 1926 el recurrente adquirió una mitad indivisa en cierta finca. El 31 de agosto adquirió la otra mitad.'' Se inscribieron ambas escrituras. En dicha finca en-clava un edificio destinado a teatro.
La escritura del 19 de febrero de 1926 contenía una esti-pulación que aparecía en una escritura fechada el 18 de abril de 1925, que también estaba inscrita. Esta última escritura contenía la siguiente cláusula;
‘ ‘ Cuarta: También es una condición de este contrato que el palco del piso bajo que aparece actualmente con el número once, seguirá siendo ocupado como de costumbre por el vendedor, señor Montalvo y su familia, o sus sucesores, gratuitamente, en todos los espectáculos y fiestas de todas clases que se eebre, digo, que se celebre en dicho teatro.
“lili esta condición se entiende que también serán gratuitas para el vendedor las entradas liara él y su familia, a los referidos espec-táculos.
i ja escritura del 31 de agosto de 1926, por la cual el re-currente adquirió la segunda mitad de la finca, no menciona esta condición. El registrador, sin embargo, al inscribirla en 1926, hizo constar que no tenía cargas excepto cierta hipo-teca y “la condición impuesta en cuanto a reservar la entrada libre al teatro a favor de Manuel Montalvo Colberg y familia para ocupar el palco núm. once.”
El 11 de mayo de 1938 Manuel Montalvo Colberg falleció. El 17 de febrero de 1947 el recurrente solicitó del registrador que cancelara la mención hecha en las anteriores inscripcio-nes a favor de Montalvo. El 27 de agosto de 1947 el regis-trador denegó esta petición por el fundamento de que “el derecho de uso del palco núm. 11 del edificio a teatro vendido, fué conferido no tan sólo al usuario Manuel Montalvo Colberg (ya fallecido) y su familia, sino que tal derecho se hizo exten-*964sivo expresamente a sus sucesores, sin que éstos hayan renun-ciado dicho derecho o consentido en-su cancelación ...”
La dificultad con la posición del registrador es que éste fue un derecho puramente personal a cuya inscripción a su favor el usuario no tenía derecho. En su consecuencia ésta debe cancelarse en el registro a solicitud del actual dueño. Rullán v. Registrador, ante, pág. 701; 1 Morell, Legislación Hipotecaria 500.

La nota del registrador será revocada y se le ordenará que cancele la mención hecha en las inscripciones a favor de Montalvo.